OPINION OP THE COURT. MECHBM, District Judge. — This is an appeal from an order overruling a motion to vacate a judgment. We have but the appellants’ side of it; the appellee having defaulted. While the court may have been justified in its action, yet the brief and argument of counsel for appellants, and the motion to set the judgment aside, show that appellants did not have an opportunity to be heard, and that no fault is imputable to them or their attorney. The circumstances of the case are such as.might easily be explained in a manner to support the ruling of the trial judge; but, in the absence of any explanation on the part of the appellee, we are constrained to reverse the case and remand it, with instructions to vacate the judgment as prayed. Boberts, C. J., and Parker, J., concur.